Citation Nr: 1113787	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO.  

The claim of service connection for a thoracic spine disorder was previously denied in an unappealed rating decision of the RO in November 2007.  

Although the RO adjudicated the claim on the merits in the June 2008 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized the issues as set forth on the title page.  

During the course of his appeal, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in October 2010.  

The now reopened claim of service connection for a thoracic spine disorder is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  




FINDINGS OF FACT

1.  A November 2007 rating decision denied the Veteran's claim of service connection for a thoracic spine disorder; he was notified of this determination in December 2007, but did not file a timely appeal.  

2.  The evidence submitted since the RO's November 2007 rating decision is new, and some of it relates to a previously unestablished fact that tends to substantiate the claim of service connection for a back disorder.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the actions taken hereinbelow are favorable to the Veteran, further discussion of the requirements of VCAA is not required at this time.  



General Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

Historically, the RO initially denied service connection for a thoracic spine disorder in a November 2007 rating decision, issued in December 2007 by the RO.  The Veteran was notified in writing of this action and apprised of his appellate rights, but did not appeal.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the November 2007 rating decision included the service treatment records and  VA treatment records, VA examination reports, and a VA Form 21-526, Veteran's Application for Compensation or Pension.  

In February 2008, the Veteran applied to reopen the claim.  The evidence added to the record includes both private and VA treatment records.  

The new evidence includes the credible lay statements made by the Veteran to support of his claim, including his testimony about the nature and extent of his back injury during service provided at his October 2010 hearing.  

Based on a review of the record, the Board finds the evidence added to the record since the November 2007 rating decision to be new and material for the purpose of reopening the Veteran's claim.   see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).    

Accordingly, on this record, the claim of service connection for a back injury is reopened and subject to further development as discussed hereinbelow.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a back disorder, the appeal to this extent is allowed.  


REMAND

The Veteran asserts that he currently suffers from a back disorder due to an injury sustained during service.  In particular, while serving in 1973 and 1974, he reports developing severe pain between his shoulder blades after lifting heavy boxes.  He denies having any injury before or after service.  

During his recent hearing, the Veteran testified about being hospitalized for an injury to his back at a Naval Hospital in Puerto Rico.  

The Board finds that, as certain records appear to be missing from the claims file, an attempt should be to procure and associated them with the claims file.  

Moreover, a review of the service treatment records shows that the Veteran was rendered medical attention for a reported "cyst on tail bone" and complaints of back pain in April 1974.   

While a VA examination was performed in August 2007, an opinion regarding the likely etiology of the claimed thoracic spine disorder has not been provided in connection with the reopened claim.  

Thus, the Board finds that another medical examination is necessary for this purpose.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Prior to arranging for the examination, the RO also should obtain copies of any outstanding VA treatment records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Significantly, the Veteran provided credible testimony concerning his private treatment for the claimed back disorder after service at the recent hearing.  Hence, the RO should undertake to obtain any medical records that may be available.    

Finally, in his hearing testimony, the Veteran indicated that he applied for and was denied Social Security Administration (SSA) benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  

In this case, as the Veteran contends that he is unemployed due to the back disability, the SSA records might be relevant and provide additional evidence in support of his claim.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to attempt to obtain copies of any outstanding records referable to treatment received by the Veteran at the Naval Hospital in Viequese, Puerto Rico in 1973 or 1974 during service.  All available records and/or responses received should be associated with the claims file.  

2.  The RO should take all indicated steps to obtain copies of all clinical records referable to VA treatment  received by the Veteran since March 2008.  All available records and/or responses received should be associated with the claims file.  

3.  The RO also should take appropriate action to contact the Veteran in order to have him identify all healthcare providers who have treated him for his claimed back disorder since service.  

Based on his response, the RO should request copies of all records that might be obtainable from the identified treatment sources.  All such available records and/or responses received should be associated with the claims file.  

4.  The RO also should contact SSA in order to obtain copies of any medical records referable to the Veteran's claim for disability benefits with that agency.  All such available records and/or responses received should be associated with the claims file.  

6.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed back disorder.  

The claims file should be made available to the examiner for review.  All indicated tests should be performed, and all findings should be reported in detail.  The examiner should elicit from the Veteran and record a complete history referable to the claimed condition.  

Based on his/her review of the record, the VA examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current back disability including any involving the thoracic spine, that is due to an injury as described by the Veteran, or another event of his period of active service.   

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

7.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim of service connection for a back disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


